Order filed February 11, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00022-CV
                                   ____________

                 CATALYLST SOLUTIONS, LLC, Appellant

                                         V.

                       HIRE PROPERTY, INC., Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1113233

                                    ORDER

      The notice of appeal in this case was filed January 6, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 21, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.